Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Vadim Khizgilov, individually and on behalf of all others
 similarly situated;                                                   Civil Action No: 1:21-cv-4636
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Gatestone & Co. International Inc.

                                       Defendant.

       Plaintiff Vadim Khizgilov (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendant Gatestone

& Co. International Inc.(hereinafter “Defendant” or “Gatestone”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective


                                                                                                  1
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 2 of 10 PageID #: 2




   collection of debts’ does not require ‘misrepresentation or other abusive debt collection

   practices.’” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.



                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

   pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to this claim occurred.



                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.



                                              PARTIES
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 3 of 10 PageID #: 3




      7.      Plaintiff is a resident of the State of New York, County of Kings.

      8.      Defendant Gatestone & Co. International Inc.is a “debt collector” as the phrase is

   defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA and may be served with process upon

   the C T Corporation System its registered agent for service of process, at 28 Liberty Street, New

   York, New York 10005.

      9.      Upon information and belief, Defendant Gatestone is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.


                                       CLASS ALLEGATIONS
      10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant Gatestone sent a collection letter attempting to collect a

                  consumer debt;

              c. that failed to properly identify and name the current creditor to whom the debt

                  was allegedly owed;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.     The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      13.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 4 of 10 PageID #: 4




   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. §§ l692e.

      15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      16.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendants’ written communications to consumers, in the forms

                  attached as Exhibit A violate 15 USC §l692e.
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 5 of 10 PageID #: 5




              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                  the Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff have no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 6 of 10 PageID #: 6




                                       FACTUAL ALLEGATIONS

       19.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

       20.      Some time prior to August 18, 2020, an obligation was allegedly incurred by

   Plaintiff.

       21.      The alleged obligation arose out of a transaction in which money, property, insurance

   or services which were the subject of the transactions were primarily for personal, family or

   household purposes.

       22.      The alleged obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

       23.      Defendant Gatestone was contracted to collect the alleged debt.

       24.      Defendant Gatestone collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                               Violation – August 18, 2020 Collection Letter

       25.      On or about August 18, 2020, Defendant Gatestone sent Plaintiff a collection letter

   (the “Letter”) regarding the alleged debt. See Exhibit A.

       26.      The Letter states the “Total Balance Due: 14,927.66.”

       27.      The Letter then states “As you know, your account has been referred to us for

   collection with a total balance of $14,927.66.”

       28.      However, the Letter does not identify who “referred” the account for collection to

   Defendant Gatestone.
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 7 of 10 PageID #: 7




       29.       This language is misleading and deceptive because it is unclear who Defendant

   Gatestone is referring to when they reference the account.

       30.       Based on the Letter, Plaintiff did not know the identity of the current creditor.

       31.       It is deceptive not to clearly state who is the current creditor in a collection letter sent

to a consumer.

       32.       Due to Defendant’s actions, Plaintiff was confused.

       33.       Plaintiff was misled as to the status of the debt and to his rights.

       34.       Defendant’s actions were false, deceptive, and/or misleading.

       35.       Plaintiff was concerned and confused by the Letter.

       36.       Plaintiff was therefore unable to evaluate his options of how to handle this debt.

       37.       Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

       38.       In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

       39.       These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

       40.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

       41.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 8 of 10 PageID #: 8




        42.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

        43.     Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

        44.     Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

        45.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                              COUNT I
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

        46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

        47.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

        48.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

        49.     Defendants violated said section by:

                a.      As the Letter fails to effectively provide Plaintiff with the name of the creditor

                to whom the debt is owed, the Letter falsely represents the character of the debt, in

                violation of §1692e(2); and.

                b.      By making a false and misleading representation in violation of §1692e(10).
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 9 of 10 PageID #: 9




       50.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorney’s fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

       51.     Plaintiff repeats the allegations above as if set forth here.

       52.     Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

   the Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692f.

       53.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       54.     Defendants violated this section by unfairly misrepresenting and failing to advise

   Plaintiff as to the identity of the creditor of the alleged debt.

       55.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.
Case 1:21-cv-04636-KAM-MMH Document 1 Filed 08/17/21 Page 10 of 10 PageID #: 10




                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Vadim Khizgilov, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Gatestone as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.




        Dated: Flushing, New York
               August 17, 2021


                                                             /s/ Uri Horowitz
                                                             By: Uri Horowitz, Esq.
                                                             Horowitz Law, PLLC
                                                             14441 70th Road
                                                             Flushing, NY 11367
                                                             Phone: (718) 705-8700
                                                             Fax: (718) 705-8705
                                                             Email: uri@horowitzlawpllc.com
                                                             Attorneys For Plaintiff
